Citation Nr: 1437755	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than October 11, 2005 for the grant of service connection for asbestosis.  

2.  Entitlement to an effective date earlier than October 11, 2005 for the grant of Dependents' Educational Assistance (DEA) under 38 U.S.C.A. § Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1973 to October 1976. 

This case comes before the Board of Veterans Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2013, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder. 


FINDINGS OF FACT

1.  On June 23, 2004, the Veteran submitted a claim for pension benefits based on a respiratory disability.

2.  On October 11, 2005, the Veteran submitted a claim for service connection for a respiratory disorder.

3.  In a December 2009 Board decision, service connection for asbestosis was granted.  

4.  In a February 2010 rating action, the RO implemented the Board's 2009 decision, assigning a 100 percent rating for the Veteran's disability, and awarding DEA benefits pursuant to 38 U.S.C.A. § Chapter 35, with all benefits effective from October 11, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date prior to October 11, 2005, for an award of service connection for asbestosis have not been met.  .  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013). 

2.  The criteria for an earlier effective date prior to October 11, 2005, for the grant of Dependents' Educational Assistance under 38 U.S.C.A. § Chapter 35, have been not met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400, 3.807(a), 21.3021 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2013).

The record shows that in June 2004, the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) to the RO.  In the space on this form to indicate whether the application was for compensation benefits, pension benefits or both compensation and pension benefits, it was indicated to be a claim for pension benefits.  This fact was reinforced in an accompanying statement, (VA Form 21-4138), where the Veteran related "I would like to file a claim for nonservice connected disability pension."  The Veteran also identified the disability which he considered to be responsible for his inability to work as "chronic obstructive pulmonary disease with emphysema along with asthmatic component."   Subsequently, in a November 2004 rating action, the RO awarded the Veteran pension benefits based on his chronic obstructive pulmonary disease, effective from his June 2004 date of claim.   

Thereafter, in October 2005, the Veteran submitted an informal claim for service connection for asbestosis, indicating he believed his in-service exposure to asbestos occurred through paint.  In a later statement dated in November 2005, the Veteran surmised his in-service exposure was from insulation material.  Although a VA examiner indicated in a September 2006 report that the Veteran's interstitial fibrosis and linear parenchymal scarring were related to asbestos exposure in the military, the RO denied the Veteran's service connection claim in an October 2006 rating action, noting that in-service exposure to asbestos had not been actually established.  The Veteran appealed the RO's decision to the Board, and in a December 2009 decision that resolved reasonable doubt in the Veteran's favor regarding in-service asbestos exposure, the Board granted service connection.

The Board's grant of service connection was implemented in a February 2010 rating action, with the Veteran assigned a 100 percent disability rating, effective from the October 2005 claim.  Dependents' Educational Assistance (DEA) under 38 U.S.C.A. § Chapter 35 which are awarded when a Veteran has a total and permanent service connected disability, were likewise made effective from October 2005.  The Veteran has appealed the effective date of the award of benefits, noting he began to experience respiratory problems in 1998 and 1999.  

The record in this case reflects that the Veteran explicitly limited his 2004 claim for benefits to non-service connected pension.  It was not until October 2005 that he communicated a desire to establish service connection, which was ultimately established effective from that 2005 claim.  Although he experienced respiratory symptoms beginning in the 1990's, the later date as between his claim and the onset of symptoms is the date of claim, October 2005.  Since this is the date from which benefits have been made effective in this case, a basis upon which to grant an earlier effective date for service connection, or the education benefits stemming from that award, has not been presented.  



ORDER

An effective prior to October 11, 2005, for service connection for asbestosis is denied.  

An effective date prior to October 11, 2005,for the establishment of Dependents' Educational Assistance (DEA) under 38 U.S.C.A. § Chapter 35 is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


